      Case 2:21-cv-01084-RFB-EJY Document 9 Filed 07/30/21 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     SAILIJA STARIA,                   )                Case No. 2:21-cv-01084-RFB-EJY
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                JOINT STIPULATION FOR
                                       )                EXTENSION OF TIME FOR
13                                     )                DEFENDANT EQUIFAX
     EQUIFAX INFORMATION SERVICES LLC, )
                                                        INFORMATION SERVICES LLC TO
14                                     )
                       Defendant.      )                FILE ANSWER
15                                     )
                                       )                SECOND REQUEST
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21
     move or otherwise respond to the Complaint in this action is extended from August 2, 2021 through
22
     and including September 1, 2021. The request was made by Equifax so that the
23

24   //

25   //
26   //
27
     //
28
      Case 2:21-cv-01084-RFB-EJY Document 9 Filed 07/30/21 Page 2 of 2



 1   parties may have additional time to engage in settlement discussion, and Plaintiff approves. This
 2   stipulation is filed in good faith and not intended to cause delay.
 3
            Respectfully submitted, this 30th day of July, 2021.
 4

 5   CLARK HILL PLLC
                                                            No opposition
 6   By: /s/ Jeremy J. Thompson, Esq.
     Jeremy J. Thompson                                      /s/ David H. Krieger, Esq.
 7   Nevada Bar No. 12503                                   David H. Krieger, Esq.
     3800 Howard Hughes Pkwy,                               Nevada Bar No. 9086
 8   Suite 500                                              Shawn Miller, Esq.
     Las Vegas, NV 89169                                    Nevada Bar No. 7825
 9   Tel: (702) 862-8300                                    KRIEGER LAW GROUP, LLC
10   Fax: (702) 862-8400                                    2850 W. Horizon Ridge Blvd., Suite 200
     Email: jthompson@clarkhill.com                         Henderson, NV 89052
11                                                          Phone: (702) 848-3855
     Attorney for Defendant Equifax Information             Fax: (702) 385-5518
12   Services LLC                                           Email: dkrieger@kriegerlawgroup.com
13                                                          Email: smiller@kriegerlawgroup.com

14                                                          Attorneys for Plaintiff
15

16

17   IT IS SO ORDERED:

18
     _______________________________
19   United States Magistrate Judge
20
     DATED: July 30, 2021
21

22

23

24

25

26
27

28

                                                      -2-
